Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shivakumar et al. (2019/0080437).
 	Regarding claim 1, Shivakumar discloses a method for assessing banding effects in an image or video, comprising: 
decomposing the image or each frame of the video into luminance or color channels (par. 49-51); 
computing signal activity at each spatial location in each channel (par. 89-92); determining a significance of the signal activity at each spatial location by comparing each element of the signal activity with a significance threshold (par. 86 and 94); and 
detecting banding pixels as those pixels of the image or frame having significant signal activity at their respective spatial locations (par. 94, 98, 99) and having non-significant signal activity of at least a minimum threshold percentage of neighboring pixels to the respective spatial locations (par. 88).

	Regarding claim 3, Shivakumar discloses determining the significance threshold using human visual system just noticeable difference (JND) values (par. 94, 98).
	Regarding claims 16-18, see similar rejections as set forth above.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 6, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar et al. (2019/0080437) in view of Yin et al. (2016/0366422).
 	Regarding claims 4 and 19, Shivakumar does not disclose that  adjusting the significance threshold using maximum and minimum luminance values and luminance steps of a display device configured to present the image or video.  However, Shivakumar does teach that different thresholding schemes can be sued (par. 95).  Yin, from the similar field of endeavor, teaches the use of maximum and minimum values (note dynamic luminance range in par. 89) and luminance steps of a display device 
 	Regarding claims 5 and 20, Shivakumar does not disclose that adjusting the significance threshold using a bit-depth of the image or video.  However, Shivakumar teaches that different thresholding schemes can be used (par. 95).  Yin, from the similar field of endeavor, teaches threshold adjusting scheme for adjusting a threshold using a bit-depth of the image or video (89-92).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Yin into Shivakumar to perform the well known functions as claimed.
	Regarding claims 6 and 21, Shivakumar does not disclose that the image or video is encoded in a standard dynamic range (SDR) or high dynamic range (HDR) format, and further comprising adjusting the significance threshold using maximum, minimum, and mean luminance values of the image or video content according to values contained in metadata included in the SDR or HDR format.  However, Shivakumar teaches that different thresholding schemes can be used (par. 95).  Yin, from the similar field of endeavor, teaches that the image or video is encoded in a standard dynamic range (SDR) or high dynamic range (HDR) format (par. 89), and further comprising adjusting the significance threshold using maximum, minimum, and mean luminance values of the image (note luminance dynamic ranges mentioned in par. 89 and 90) or video content according to values contained in metadata included in the SDR or HDR format (note video coding syntax in par. 89).  Therefore, it would have .
Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar et al. (2019/0080437) in view of Guo et al. (2018/0352264).
 	Regarding claims 7 and 22, Shivakumar does not disclose adjusting the significance threshold using one or more of an optical-electro transfer function (OETF) or an electro-optical transfer function (EOTF) used in one or more of acquisition or display of the image or video.  However, Shivakumar teaches that Shivakumar does teach that different thresholding schemes can be used (par. 95).  Guo, from the similar field of endeavor, teaches adjusting the significance threshold using one or more of an electro-optical transfer function (EOTF) used in one or more of acquisition or display of the image or video (par. 83).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Guo into Shivakumar to perform the well known functions as claimed.
Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar et al. (2019/0080437) in view of Hirata (2003/0108237).
 	Regarding claims 8 and 23, Shivakumar does not disclose adjusting the significance threshold using one or more of a pixel color value, a color space, a color downsampling format, or a color gamut of the image or video.  However, Shivakumar does teach that different thresholding schemes can be used (par. 95).  Hirata, from the similar field of endeavor, teaches that adjusting the significance threshold using one or more of a pixel of the input color image (par. 60).  Thus, it would have been obvious to .
Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivakumar et al. (2019/0080437) in view of Marioka et al. (2009/0103898) or Powers et al. (2017/0195654).
 	Regarding claims 9 and 24, Shivakumar does not disclose adjusting the significance threshold using one or more of a viewing distance, a viewing angle, and an ambient light level of a viewing environment of the image or video.  However, Shivakumar does teach that different thresholding schemes can be used (par. 95).  Marioka, from the similar field of endeavor, teaches adjusting the significance threshold using one or more of a viewing distance, and a viewing angle of a viewing environment of the image or video (par. 203 and 204).  Powers teaches adjusting the threshold based on an ambient light level (par. 111).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Marioka and Powers into Shivakumar to perform the well known functions as claimed.
Allowable Subject Matter
Claims 10-15, and 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422